Citation Nr: 0715632	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1959 to 
December 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision.

At his hearing before the RO, the veteran withdrew his claims 
for service connection for hemorrhoids and for asthma.

The veteran also had filed claims for entitlement to service 
connection for diabetes mellitus, for hypertension, and for 
monoclonal gammopathy, as well as a claim as to whether he 
had submitted a timely appeal for his denial of service 
connection for diabetes; however, the veteran failed to 
perfect his appeal of those issues to the Board in a timely 
manner, and the RO appropriately closed those appeals.


FINDING OF FACT

The evidence fails to show that the veteran has a foot 
disability that is related to his time in service.


CONCLUSION OF LAW

Criteria for service connection for a foot disability have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

At his hearing before the RO, the veteran testified that 
while in service at Eglin Air Force Base, he was jumping of a 
diving platform into a bay in Florida and hit a corroded 
metal drum used to hold the platform in place.  The veteran 
reported lacerating both feet and he indicated that he was 
treated at the base hospital and was off duty for three to 
four days.  He stated that he still gets pain in the bottoms 
of his feet in the areas that were cut, noting that several 
tendons got sliced.  

Service medical records fail to describe an in-service 
accident involving the veteran's feet.  Furthermore, on his 
separation physical, the veteran's feet were found to be 
normal, and there was no report of any scarring or other 
disability.

The veteran's file is void of any treatment for his feet for 
many years following service; and, while he has begun to have 
significant problems with his feet, these problems, such as 
peripheral neuropathy, stem from his diabetes mellitus and 
not from any in-service accident (see Dr. Nitsche's report 
from February 1998).  There was no evidence of peripheral 
neuropathy or diabetes mellitus in service; and the veteran's 
claim for service connection for diabetes mellitus was denied 
by the RO.  The veteran has also become morbidly obese since 
his time in service.

Additionally, the veteran's file is void of a medical opinion 
of record indicating that he has a foot disability that is 
related to his time in service.

In view of the foregoing, the preponderance of evidence fails 
to show that the veteran currently has a foot disability that 
is related to his time in service; and the criteria for 
service connection have therefore not been met.  Accordingly, 
the veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in September 2001, together with the statement of the 
case.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  The 
veteran's claim was also readjudicated following completion 
of notice. 

VA and private treatment records have been obtained, as have 
service medical and personnel records.  Additionally, the 
veteran testified at a hearing before the RO and was 
scheduled for a hearing for the Board but he failed to 
appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a bilateral foot disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


